DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 9, 11-13, 16, 18-19, 21, 24, 25 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0235308 A1 to Zhang et al. (hereafter refers as Zhang).
Regarding claims 1 and 25, Zhang teaches a method of wireless communication performed by a user equipment (UE) (a method for transmitting channel state information (CSI) report performed by a user equipment, abstract, Fig.2 and paragraphs [101-104]) and a user equipment (UE) for wireless communication (UE for performing the method, paragraphs [101-104]), comprising:
a memory (a memory, Fig. 5 and paragraphs [43-44, 131-133, 144]); and
one or more processors coupled to the memory (a processor coupled to the memory, Fig. 5 and paragraphs [43-44, 131-133, 144]), the memory and the one or more processors configured to (the processor is configured to execute software stored in the memory to perform the method, paragraphs [43-44, 131-133, 144]):
transmit a negative acknowledgment (NACK) associated with a downlink communication (the UE with the processor is configured to transmit a NACK feedback associated with a downlink communication, i.e. in response to detect failure of the downlink data transmission, to a base station/eNB/gNB, paragraphs [18, 46, 80, 96, 106, 107]); and
transmit a channel state information (CSI) report based at least in part on transmitting the NACK associated with the downlink communication (the UE with the processor is configured to transmit the CSI report to the base station/eNB/gNB based on the transmission of the NACK feedback, paragraphs [18, 41, 46, 80, 96, 106, 107, 115]).
Regarding claims 13 and 28, Zhang teaches a method of wireless communication performed by a base station (a method for receiving channel state information (CSI) report performed by a base station, abstract, Fig. 4 and paragraphs [124-126]) and a base station for wireless communication (a base station for performing the method, paragraphs [54, 124-128]) comprising: 
a memory (a memory, paragraphs [54, 161-163]); and 
one or more processors (a processor, paragraphs [54, 161-163]) coupled to the memory (coupled to the memory, paragraphs [54, 161-163]), the memory and the one or more processors configured to (the processor is configured to execute software stored in the memory to perform the method, paragraphs [54, 161-163]):
receive, from a user equipment (UE), a negative acknowledgment (NACK) associated with a downlink communication (the base station with the processor is configured to receive a NACK feedback associated with a downlink communication, i.e. in response to detect failure of the downlink data transmission, from a UE, paragraphs [18, 46, 80, 96, 106, 107]); and 
monitor for a channel state information (CSI) report based at least in part on receiving the NACK associated with the downlink communication (the base station with the processor is configured to receive the CSI from the UE based on receiving of the NACK feedback, paragraphs [18, 41, 46, 80, 96, 106, 107, 115]).
Regarding claims 4 and 16, Zhang further teaches wherein the NACK indicates that the downlink communication was not received by the UE (the UE transmits NACK indicating failure of receiving the downlink data transmission, paragraphs [46, 87, 102]).
Regarding claims 6 and 18, Zhang further teaches wherein the CSI report is transmitted based at least in part on a configured grant associated with a physical uplink shared channel (wherein the CSI report is transmitted using PUCCH resource configured via grant/schedule, paragraphs [25, 31, 32, 45, 81, 91] and abstract).
Regarding claims 7 and 19, Zhang further teaches wherein information indicating a setting of a reporting parameter associated with the CSI report is received in a CSI reporting configuration (CSI reporting configuration is including CSI reporting parameter, paragraphs [91-93, 97]).
Regarding claims 9 and 21, Zhang further teaches wherein the CSI report is transmitted based at least in part on a reporting parameter associated with at least one of: 
a period of time during which the CSI report is to be transmitted (including a transmission time interval for CSI report, paragraphs [34, 97]),
a number of CSI report repetitions associated with transmitting the CSI report (including a number of CSI report repetitions, paragraphs [34, 97]), or
a configured grant associated with the CSI report (PDCCH includes grant associated with CSI report, paragraphs [23-26, 91, 92]).
Regarding claim 11, Zhang further teaches wherein the CSI report is transmitted based at least in part on a CSI reporting configuration (CSI report is transmitted based on CSI reporting configuration, paragraphs [91-93, 97]).
Regarding claims 12 and 24, Zhang further teaches wherein a CSI reporting configuration associated with the CSI report is received via radio resource control signaling (CSI reporting configuration is received via RRC, paragraphs [81, 98, 99]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 14-15, 26-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0235308 A1 to Zhang et al. (hereafter refers as Zhang) as applied to claims above, and further in view of US 2020/0383119 A1 to Sun et al. (hereafter refers as Sun).
Regarding claims 2, 14, 26 and 29, Zhang does not explicitly teach the CSI report is a “coverage enhanced CSI report”.
Sun teaches a CSI report is a coverage enhanced CSI report (CSI report is transmitted multiple times to enhance coverage, paragraphs [115, 128]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of coverage enhanced CSI report as taught by Sun, with the teachings of CSI report as taught by Zhang, for a purpose of improving coverage by transmitting CSI report repeatedly (see Sun, paragraphs [115, 128]). 
Regarding claims 3, 15, 27 and 30, Zhang does not explicitly teach transmitting the CSI report includes “performing CSI report repetition”.
Sun teaches transmitting the CSI report includes performing CSI report repetition (CSI report is transmitted multiple times to enhance coverage, paragraphs [115, 128]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of performing CSI report repetition as taught by Sun, with the teachings of CSI report as taught by Zhang, for a purpose of improving coverage by transmitting CSI report repeatedly (see Sun, paragraphs [115, 128]). 

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0235308 A1 to Zhang et al. (hereafter refers as Zhang) as applied to claims above, and further in view of US 2015/0071193 A1 to Seo.
Regarding claims 5 and 17, Zhang does not explicitly teach wherein the NACK “indicates that the downlink communication was received by the UE and that a channel quality associated with receiving the downlink communication failed to satisfy a threshold”.
Seo teaches a NACK indicates that the downlink communication was received by the UE and that a channel quality associated with receiving the downlink communication failed to satisfy a threshold (UE receives scheduled message/data signal and transmits NACK feedback including a value indicating that the data signal was received by the UE with channel quality less than a reference value/threshold, paragraphs [7-10, 76-80] and Fig. 6).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the NACK indicates that the downlink communication was received by the UE and that the channel quality associated with receiving the downlink communication failed to satisfy the threshold as taught by Seo, with the teachings of NACK as taught by Zhang, for a purpose of further indicating to the transmitter/base station that the downlink communication is received but with lesser channel quality, thus increase efficiency in communication between the user equipment and the base station/transmitter (see Seo, paragraphs [7-10, 76-80] and Fig. 6).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0235308 A1 to Zhang et al. (hereafter refers as Zhang) as applied to claims above, and further in view of US 2021/0320776 A1 to Aiba et al. (hereafter refers as Aiba).
Regarding claims 8 and 20, Zhang teaches wherein information indicating a setting of a reporting parameter associated with the CSI report is received/transmitted in downlink control information (CSI reporting configuration is including CSI reporting parameter, paragraphs [91-93, 97], is received/transmitted in downlink control information, i.e. PDCCH, paragraphs [81, 91, 99]).
However, Zhang does not teach wherein information indicating a setting of a reporting parameter associated with the CSI report is received/transmitted in downlink control information “associated with triggering a semi-persistent CSI report”.
Aiba teaches information indicating a setting of a reporting parameter associated with the CSI report is received/transmitted in downlink control information associated with triggering a semi-persistent CSI report (information indicating reporting parameter associated with the CSI report is received in DCI associated with triggering a semi-persistent CSI report, abstract and paragraphs [5-7, 72, 134, 137, 139]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of information indicating a setting of a reporting parameter associated with the CSI report is received/transmitted in downlink control information associated with triggering a semi-persistent CSI report as taught by Aiba, with the teachings of Zhang, for a purpose of including activate/trigger parameter for the semi-persistent CSI reporting, thus enabling the UE to transmit the CSI based on the semi-persistent CSI reporting (see Aiba, abstract and paragraphs [5-7, 72, 134, 137, 139]).

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0235308 A1 to Zhang et al. (hereafter refers as Zhang) as applied to claims above, and further in view of US 2016/0119762 A1 to Zhu et al. (hereafter refers as Zhu).
Regarding claims 10 and 22, Zhang teaches the NACK is transmitted using physical uplink control channel (NACK is transmitted using PUCCH resource, paragraphs [94, 98, 120]).
However, Zhang does not explicitly teach the NACK is transmitted using physical uplink control channel “PUCCH format 1”.
Zhu teaches a NACK is transmitted using physical uplink control channel (PUCCH) format 1 (NACK is transmitted using PUCCH format 1, paragraphs [160, 162, 168]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the NACK is transmitted using physical uplink control channel (PUCCH) format 1 as taught by Zhu, with the teachings of the NACK is transmitted using physical uplink control channel (PUCCH) as taught by Zhang, for a purpose of increasing efficiency in reporting the NACK by using the PUCCH format 1 that enabling the UE to transmitting the NACK and additional information, i.e. CQI (see Zhu, paragraphs [160, 162, 168]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0235308 A1 to Zhang et al. (hereafter refers as Zhang) as applied to claims above, and further in view of US 2013/0223301 A1 to Lee et al. (hereafter refers as Lee).
Regarding claim 23, Zhang does not explicitly teach wherein a physical uplink control channel format of the NACK is “determined based at least in part on performing blind format detection”.
Lee teaches a physical uplink control channel format of the NACK is determined based at least in part on performing blind format detection (a PUCCH format of the NACK is determined based on performing blind format detection, paragraphs [395, 418]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of physical uplink control channel format of the NACK is determined based at least in part on performing blind format detection as taught by Lee, with the teachings of Zhang, for a purpose of enabling the base station to perform blind format detection for NACK by determine the PUCCH format based on the blind format detection (see Lee, paragraphs [395, 418]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0389766 A1 discloses transmitting NACK using PUCCH format 1 (paragraph [93]).
US 2020/0112419 A1 discloses CSI report is implicitly triggered base don NACK feedback (paragraphs [28, 43, 53, 58, 78]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        July 8, 2022